At a former day of this term application for habeas corpus presented by relator was ordered dismissed and relator remanded because there were no facts on file from which the court could determine the correctness of the rulings of the trial court on the matters complained of. Appellant was sent to jail for refusing to answer certain questions before the grand jury. Relator now files a motion for rehearing in which he states that he is now filing a statement of facts. An examination of the record fails to disclose any such facts filed.
Motion for rehearing overruled.
Overruled.